Exhibit 2.1 EXECUTION VERSION ASSET PURCHASE AGREEMENT between PATRICK INDUSTRIES, INC. and MIDDLEBURY HARDWOOD PRODUCTS INC. and its SHAREHOLDERS October26, 2012 TABLE OF CONTENTS ARTICLE I. Page THE TRANSACTION Transfer of Assets 1 Excluded Assets 3 Assumed Liabilities and Obligations 3 Excluded Liabilities and Obligations 4 ARTICLE II. CONSIDERATION Purchase Price 4 Accounts Receivable Value 5 Inventory Value 5 Prepaid Expense Value 5 Fixed Asset Value 5 Allocation of Consideration 6 Estimated Closing Values 6 Closing Statement 6 Dispute Resolution by the Parties 6 Determination by Independent Accounting Firm 6 Warranty Claims 7 Physical Inventory 7 ARTICLE III. CLOSING Instruments of Conveyance and Transfer 7 Other Seller Closing Deliveries 8 Surveys; Title Commitments 8 Other Buyer Closing Deliveries 8 Employment Agreement 8 Employee Matters 8 Right of Endorsement 9 Further Assurances 9 Assignment of Contracts, Rights 9 Access to Records of the Buyer 10 ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE SHAREHOLDERS Organization; Good Standing; Qualification and Power 10 i Authority 11 Financial Information 11 Absence of Undisclosed Liabilities 12 Absence of Changes 12 Title to Assets 13 Real Property 14 Agreements 14 Litigation 16 Compliance; Governmental Authorization 16 Accounts Receivable 16 Accounts Payable 17 Inventories 17 Labor Relations; Employees 17 Compliance With ERISA; Benefit Plans 18 Intellectual Property 19 Tax Matters 19 Related Party Transactions 19 Brokers 20 Suppliers and Customers 20 Firm Backlog 20 Health and Safety Matters 20 Environmental Matters 20 ARTICLE V. REPRESENTATIONS AND WARRANTIES OF THE BUYER Organization, Standing and Power 22 Authority 22 Brokers 23 ARTICLE VI. CERTAIN AGREEMENTS OF THE SELLER Confidential Information; Non-Competition 23 Use of Name 24 ARTICLE VII. INDEMNIFICATION Indemnification By the Seller and Seller’s Shareholder 25 Limitations on Indemnification 26 Indemnification By the Buyer 26 Third Party Claims 27 Payment of Insurance Proceeds 28 Effect of Closing Statement Adjustments 28 Remedies Exclusive 28 ii Survival of Representations and Warranties and Indemnification 28 ARTICLE VIII. MISCELLANEOUS Amendment, Modification and Waiver 29 Expenses; Transfer Taxes 29 Binding Effect; Benefits; Parties in Interest 29 Entire Agreement 29 Headings 29 Notices 29 Publicity 30 Counterparts 30 Governing Law; Forum 30 Gender 31 Severability 31 ANNEX A - Additional Excluded Assets EXHIBIT A - Bill of Sale, General Assignment and Assumption Agreement EXHIBIT B - Title Commitment EXHIBIT C - Employment Agreement SCHEDULE 1.3(b) Trade Payables SCHEDULE 1.3(c) Accrued Vacation and Sick Pay SCHEDULE 1.3(d) Accrued Property Taxes SCHEDULE 1.3(e) Accrued Open Customer Credits SCHEDULE 1.3(f)
